376 S.W.2d 575 (1964)
Ex parte Clifford HAMILTON.
No. 36830.
Court of Criminal Appeals of Texas.
March 18, 1964.
Clifford Hamilton, pro se.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
Petitioner filed his application for writ of habeas corpus before the Honorable Max M. Rogers, Judge of the 12th Judicial District, who developed the facts and certified the same to this Court under the terms of Art. 119 Vernon's Ann.C.C.P.
From the record we determine that relator was convicted in cause No. 41531 in the Criminal District Court of Harris County on November 25, 1935, for the offense of robbery, and his punishment was assessed at life imprisonment. At the hearing on his application for writ of habeas corpus, relator established that at the time of such trial he was indigent, that he asked the court to appoint counsel to represent him, which request was by the court refused, and that he was forced to trial without counsel.
Under the opinion of the Supreme Court of the United States in Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 799, such conviction is void.
Accordingly, it is ordered that relator be released from his present custody and that he be delivered to the custody of the Sheriff of Harris County to stand trial on the original indictment in said cause No. 41531.